Citation Nr: 0916835	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  04-28 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from November 1962 to October 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
New York, New York, denying the Veteran's claim of service 
connection for Hepatitis C.  

This claim was previously remanded by the Board in April 2008 
and October 2008 for additional evidentiary development.  
Such development has now taken place and appellate review may 
now proceed.  

A hearing was scheduled for the Veteran before a Travel Board 
Member in August 2006 at the RO in St. Petersburg, Florida, 
but the Veteran failed to appear.  The Veteran did not 
provide a statement of good cause for his failure to report, 
and he has not requested that he be scheduled for another 
hearing.  As such, the Veteran's request for a hearing is 
deemed withdrawn.  


FINDINGS OF FACT

The Veteran's hepatitis C did not manifest during, or as a 
result of, the Veteran's military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
hepatitis C have not been met.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was, for the most part, satisfied by 
way of a letter sent to the Veteran in July 2002 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Even though the Veteran was not provided with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned) until after the initial 
adjudication of that claim in an April 2006 letter, the claim 
was subsequently readjudicated, no prejudice has been 
alleged, and none is apparent from the record.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  In any event, because the claim is being denied, 
any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. 
473 (2006). 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received a VA medical 
examination in December 2008, and VA has obtained these 
records as well as the records of the Veteran's outpatient 
treatment with VA.  Significantly, neither the Veteran nor 
his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis

The Veteran contends that he is entitled to service 
connection for hepatitis C.  Specifically, the Veteran has 
alleged that his hepatitis is due to either an in-service 
blood transfusion, gonorrhea, or air gun vaccinations during 
service.  However, the preponderance of the evidence of 
record demonstrates that the Veteran's hepatitis C is not 
related to his military service or to any of the reasons 
proffered by the Veteran.  As such, service connection must 
be denied.  

A January 1999 VA outpatient treatment record establishes 
that the Veteran has been diagnosed with hepatitis C.  
According to this record, the Veteran was found to have 
positive hepatitis C antibodies.  It is noted that the 
Veteran was first diagnosed with hepatitis C in 1996.  He was 
also diagnosed with alcoholic liver disease at this time.  VA 
treatment records since this time demonstrate that the 
Veteran has continued to be treated for hepatitis C.  
Therefore, the Veteran does have a current diagnosis of 
hepatitis C.  However, a current diagnosis is not in and of 
itself sufficient to warrant a grant of service connection.  
As previously mentioned, the evidence must also show that the 
Veteran's hepatitis C was contracted during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The preponderance of the evidence of record demonstrates that 
the Veteran's hepatitis C was not contracted during his 
active military service.  The Veteran's service medical 
records are silent as to treatment for hepatitis or a liver 
disorder.  According to the Veteran's August 1964 separation 
examination, all of his bodily systems were found to be 
normal.  The only abnormalities noted upon separation were 
that the Veteran had a tattoo on his upper left arm and that 
he had a well-healed appendix scar.  Therefore, the evidence 
does not indicate that the Veteran was diagnosed with 
hepatitis or a liver disorder during his military service.  

Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  However, the preponderance 
of the evidence of record suggests that the Veteran's 
hepatitis C was not incurred in service.  According to a 
December 2008 VA hepatitis examination, the Veteran's 
hepatitis C is less likely than not related to the Veteran's 
military service.  The examiner noted that the Veteran was 
currently hepatitis C positive.  However, the examiner 
concluded that the Veteran's conflicting testimony regarding 
his hepatitis risk factors suggested that the Veteran's 
hepatitis C was not related to service.  

Specifically, the Veteran reported having no history of 
tattoos.  However, the examiner noted that a psychiatric note 
of record indicated that the Veteran had a tattoo of the left 
arm.  The Board notes that this tattoo is well-documented in 
the Veteran's service treatment records as well.  The 
examiner also noted that the Veteran denied a history of 
intravenous (IV) drug use.  However, the examiner found 
evidence in the Veteran's VA treatment records suggesting 
that he had used IV drugs in the past.  A January 1999 VA 
outpatient treatment note of record does indicate that the 
Veteran admitted to a history of IV drug abuse.  Based on 
this information, the examiner concluded that it was less 
likely than not that the Veteran's hepatitis C was related to 
military service.  

Finally, the lay evidence provided by the Veteran tends to 
undermine the Veteran's claim.  According to the Veteran's 
claim of July 2002, he alleged that his hepatitis C was 
related to a blood transfusion he remembered receiving during 
military service.  There is no evidence of such a transfusion 
during service and the Veteran indicated during his November 
2008 VA examination that he had not had any blood 
transfusions prior to 1992.  Subsequently, in the Veteran's 
September 2003 notice of disagreement, he alleged that his 
hepatitis C was due to his contracting of gonorrhea during 
military service.  The evidence does establish that the 
Veteran was treated for gonorrhea in February 1964.  Finally, 
in his August 2004 appeal to the Board, the Veteran indicated 
that he received hepatitis C when he was given multiple 
injections from air guns upon his initial entry into active 
duty.  The record does not indicate that the Veteran received 
air gun vaccinations.  

Regardless of the reasons put forth by the Veteran, as a lay 
person, he is not competent to make such a medical 
conclusion.  A layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a 
determination of the origins of a specific disorder)).  
Therefore, the Board does not find the Veteran's lay opinions 
on etiology to outweigh the competent medical opinion 
provided by the December 2008 VA examiner.  

In sum, the evidence does not establish that the Veteran's 
hepatitis C is in any way related to his military service.  
Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for hepatitis C must be denied.


ORDER

Entitlement to service connection for hepatitis C is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


